DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites:
A method of predicting relatedness in a human population, comprising: establishing a first population dataset; performing a burn-in phase for a specified number of years to establish a second population dataset from the first population dataset; and performing simulations on the second population dataset, including one or more of: (a) moving individuals in the second population dataset to an age pool in accordance with the age of the individuals; (b) choosing pairs of a single man and a single woman being more distantly related than first-cousins at random from single men and single women in the second population dataset and letting them marry at specified marriage by age parameters, wherein pairs are chosen until a number of marriages is reached as specified by marriage rate parameters; (c) divorcing married couples at a specified divorce rate, wherein married couples are chosen at random from the second population dataset and marked as single upon divorce; (d) choosing pairs of a single man and a single woman or married couples at random from the second population dataset in a specified ratio and allow them to reproduce according to specified fertility rates until a target number of successful conceptions is reached, wherein parents are restricted to being more distantly related than first cousins, and wherein all individuals in the second population dataset are limited to having one child per year; (e) allowing individuals in the second population dataset to pass away at a specified death rate and at specified mortality by age parameters; (f) allowing individuals to migrate to and from the second population dataset, whereby the population's age and sex distributions and the proportion of married fertile aged individuals in the second population dataset are maintained;  - 28 -KL 070816-0100310297US02 (g) allowing individuals to move within the second population dataset, whereby individuals from a sub-population are selected at random and assigned at random to another sub- population if present until a specified move rate between sub-populations is achieved; and (h) repeating one or more of (a) to (g) reiteratively at one year intervals for a pre- determined number of years, wherein one or more of (a) to (g) are applied to the population dataset resulting from the previous reiteration to generate a final population dataset predicting relatedness in the human population.  

The limitations of establishing population datasets, including additional information and altering a population dataset, and generating a final population dataset to predict human relatedness, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various memory and data processors nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computing device language, a computer system generating a level of relatedness based on different information in regard to a human population, in the context of this claim, encompasses one skilled in the pertinent art to manually determine the details of the population. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the memory and processors to perform the claimed acquisitions and analyses of specific information. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a burn-in phase for the population dataset amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations from dependent claims merely detail a type of data input or calculated from one source or another, or the sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the n prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0042282 A1 to Amini, hereinafter “Amini,” in view of U.S. 2012/0207690 A1 to Weill et al., hereinafter “Weill,” in view of U.S. 9,779,460 B2 to Tchakerian et al., hereinafter “Tchakerian,” in view of U.S. 2018/0301227 A1 to Ball et al., hereinafter “Ball,” in view of U.S. 2008/0163824 A1 to Moser et al., hereinafter “Moser” and further in view of U.S. 2014/0222349 A1 to Higgins et al., hereinafter “Higgins.” 
Regarding claim 1, Amini discloses A method of predicting relatedness in a human population, comprising: establishing a first population dataset (See Amini at least at Abstract; Paras. [0031]-[0036]; Fig. 2); performing a burn-in phase for a specified number of years to establish a second population dataset from the first population dataset (See id.); and performing simulations on the second population dataset (See id.), including one or more of: (a) moving individuals in the second population dataset to an age pool in accordance with the age of the individuals (See id. at least at Paras. [0031]-[0036], [0038], [0056], [0076]; Claim 20).
Amini may not specifically describe choosing pairs of a single man and a single woman being more distantly related than first-cousins at random and by using different parameters. However, Weill teaches (b) choosing pairs of a single man and a single woman being more distantly related than first-cousins at random from single men and single women in the second population dataset and letting them marry at specified marriage by age parameters, wherein pairs are chosen until a number of marriages is reached as specified by marriage rate parameters (See Weill at least at Paras. [0278]-[280], [0326]-[0340], [0346], [0350]-[0351], [0362]; Table 7).
Weill further teaches (f) allowing individuals to migrate to and from the second population dataset, whereby the population's age and sex distributions and the proportion of married fertile aged individuals in the second population dataset are maintained (See id. at least at Paras. [0326]-[0350]).

	Amini as modified by Weill may not specifically describe rates of different couples and a marital status and fertility rate. However, Tchakerian teaches (c) divorcing married couples at a specified divorce rate, wherein married couples are chosen at random from the second population dataset and marked as single upon divorce; (d) choosing pairs of a single man and a single woman or married couples at random from the second population dataset in a specified ratio and allow them to reproduce according to specified fertility rates until a target number of successful conceptions is reached (See Tchakerian at least at Col. 1, ln. 23 – Col. 2, ln. 67; Figs. 1-5) Weill further teaches wherein parents are restricted to being more distantly related than first cousins, and wherein all individuals in the second population dataset are limited to having one child per year (See Weill at least at Paras. [0324]-[0350]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Amini and Weill to incorporate the teachings of Tchakerian and provide marital status and fertility 
Amini as modified by Weill and Tchakerian may not specifically describe information including a specified mortality rate and age. However, Ball teaches (e) allowing individuals in the second population dataset to pass away at a specified death rate and at specified mortality by age parameters (See Ball at least at Paras. [0008]-[0010], [0019]; Claim 28].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Amini, Weill and Tchakerian to incorporate the teachings of Ball and provide death rates and ages for a population dataset. Ball is directed to predicting health outcomes for populations. Incorporating the outcome prediction as in Ball with the relationships and tracking as in Tchakerian with the genetic responsivity methods as in Weill and the relationship evaluator of Amini would thereby improve the applicability, efficacy and accuracy of the claimed systems and methods for predicting relatedness in a human population.
Amini as modified by Weill, Tchakerian and Ball may not specifically describe distribution of individuals between population datasets at certain rates. However, Moser teaches (g) allowing individuals to move within the second population dataset, whereby individuals from a sub-population are selected at random and assigned at random to another sub- population if present until a specified move rate between sub-populations is achieved (See Moser at least at Paras. [0019], [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Amini, Weill, Tchakerian and Ball to incorporate the teachings of Moser and provide various distributions between population datasets. Moser is directed to genome based genetic evaluation and selection process. Incorporating the genome evaluation and selection as in Moser with the outcome prediction as in Ball, the relationships and tracking as in Tchakerian with the genetic responsivity methods as in Weill and the relationship evaluator of Amini would thereby improve the applicability, efficacy and accuracy of the claimed systems and methods for predicting relatedness in a human population. 
Amini as modified by Weill, Tchakerian, Ball and Moser may not specifically describe generation of a final dataset based on a time interval and reiteration for a population dataset. However, Higgins teaches (h) repeating one or more of (a) to (g) reiteratively at one year intervals for a pre- determined number of years, wherein one or more of (a) to (g) are applied to the population dataset resulting from the previous reiteration to generate a final population dataset predicting relatedness in the human population (See Higgins at least at Paras. [0124]-[0126], [0132]-[0133]; Figs. 1A, 1H, 1I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Amini, Weill, Tchakerian Ball and Moser to incorporate the teachings of Higgins and provide various reiterations and finalizing population datasets. Higgins is directed to methods for 

Regarding claim 2, Amini as modified by Weill, Tchakerian, Ball, Moser and Higgins discloses all the limitations of claim 1, and Higgins further teaches selecting the human population for genetic analysis based on the final population dataset (See Higgins, at least at Para. [0049]).

Regarding claim 4, Amini as modified by Weill, Tchakerian, Ball, Moser and Higgins discloses all the limitations of claim 1, and Amini further discloses wherein the human population includes multiple human populations and generating the final population data set includes generating a final population dataset for each of the multiple human populations, and further comprising selecting one of the multiple human populations for genetic analysis based on the final population datasets (See Amini at least at Paras. [0034]-[0036], [0045]-[0046], [0076]-[0077]; Fig. 2).

Regarding claim 5, Amini as modified by Weill, Tchakerian, Ball, Moser and Higgins discloses all the limitations of claim 1, and Amini further discloses wherein establishing the first population dataset further comprises specifying a number of sub-populations and sizes (See id. at least at Paras. [0045]-[0048], [0076]-[0077]; Fig. 15).

Regarding claim 7, Amini as modified by Weill, Tchakerian, Ball, Moser and Higgins discloses all the limitations of claim 1, and Amini further discloses wherein performing the burn-in phase further comprises keeping numbers of births and deaths of individuals in the second population dataset equal and the rate of net migration of individuals zero (See id. at least at Paras. [0031]-[0036], [0045]-[0048]).

Regarding claim 8, Amini as modified by Weill, Tchakerian, Ball, Moser and Higgins discloses all the limitations of claim 7, and Weill further teaches wherein performing the burn-in phase further comprises: moving individuals in the second population dataset from a juvenile pool to a mating pool as individuals age above a minimum age of fertility; - 29 -KL 070816-0100310297US02 moving individuals from the mating pool to an aged pool as individuals age above a maximum age of fertility (See Weill at least at Paras. [0278]-[0280], [0326]-[0346]).  
Ball further teaches removing individuals from all age pools if the individuals emigrate or pass away (See Ball at least at Paras. [0008]-[0010], [0041]-[0041]; Claim 11).

Regarding claim 9, Amini as modified by Weill, Tchakerian, Ball, Moser and Higgins discloses all the limitations of claim 1, and Ball further teaches wherein ascertaining individuals is performed at random (See Ball at least at Paras. [0112]-[0116]).

Regarding claim 10, Amini as modified by Weill, Tchakerian, Ball, Moser and Higgins discloses all the limitations of claim 1, and Higgins further teaches wherein ascertaining individuals is performed in a clustered fashion (See Higgins at least at Paras. [0005]-[0008], [0013]-[0015]).

Regarding claim 11, Amini as modified by Weill, Tchakerian, Ball, Moser and Higgins discloses all the limitations of claim 9, and Higgins further teaches wherein ascertaining individuals further includes gathering relatedness data and relevant statistics about ascertained individuals including first- or second- degree relationships among ascertained individuals, or both (See id. at least at Paras. [0124]-[0126]).

Regarding claim 12, Amini as modified by Weill, Tchakerian, Ball, Moser and Higgins discloses all the limitations of claim 10, and Higgins further teaches wherein ascertaining individuals further includes gathering relatedness data and relevant statistics about ascertained individuals including first- or second- degree relationships among ascertained individuals, or both (See id.).

Regarding claims 14 and 18, claims 14 and 18 recite substantially the same limitations as included in independent claim 1. Therefore, independent claims 14 and 18 
 
Regarding claims 15 and 19, claims 15 and 19 recite substantially the same limitations as included in claim 2. Therefore, claims 15 and 19 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 2, above. 

Regarding claims 17 and 20, claims 17 and 20 recite substantially the same limitations as included in claim 4. Therefore, claims 17 and 20 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 4, above. 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amini, in view of Weill, in view of Tchakerian, in view of Ball, in view of Moser, in view of Higgins and further in view of U.S. 2014/0107991 A1 to Elashoff et al., hereinafter “Elashoff.”
	Regarding claim 3, Amini as modified by Weill, Tchakerian, Ball, Moser and Higgins discloses all the limitations of claim 2, but may not specifically describe pedigree or heterozygous mutations. However, Elashoff teaches wherein the genetic analysis includes pedigree reconstruction, phasing compound heterozygous mutations or detecting de novo mutations (See Elashoff at least at Paras. [0042]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Amini, Weill, 

Regarding claim 16, claim 16 recites substantially the same limitations as applied to claim 3. Therefore, claim 16 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 3, above. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Amini, in view of Weill, in view of Tchakerian, in view of Ball, in view of Moser, in view of Higgins and further in view of U.S. 2015/0088541 A1 to Yao, hereinafter “Yao.”
Regarding claim 6, Amini as modified by Weill, Tchakerian, Ball, Moser and Higgins discloses all the limitations of claim 5, but may not specifically describe assigning ages and fertility maximum viability indications. However, Yao teaches wherein establishing the first population dataset further comprises assigning ages to individuals in the first population dataset between zero and a maximum age of fertility (See Yao at least at Paras. [0079]-[0080], [0089]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Amini, in view of Weill, in view of Tchakerian, in view of Ball, in view of Moser, in view of Higgins and further in view of U.S. 2013/0218474 A1 to Longo, hereinafter “Longo.”
Regarding claim 13, Amini as modified by Weill, Tchakerian, Ball, Moser and Higgins discloses all the limitations of claim 1, but may not specifically describe a specified range of 120 years. However, Longo teaches wherein the specified number of years is 120 years (See Longo at least at Paras. [0288]-[0290]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Amini, Weill, Tchakerian Ball, Moser and Higgins to incorporate the teachings of Longo and provide a particular range for study. Longo is directed to methods for normal cell identification and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686